 1
 2
 3                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 4
 5   JAMES VINCENT DE LONG,                 )
 6                                          ) Case No. 2:17-cv-04594 (VEB)
                                            )
 7             Plaintiff,
                                            ) ORDER
 8          v.                              ) AWARDING EAJA FEES
                                            )
 9   NANCY A. BERRYHILL,
                                            )
     Acting Commissioner of Social Security
10                                          )
                                            )
11             Defendant.
                                            )
12
13         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
14         IT IS ORDERED that attorneys’ fees under the Equal Access to Justice Act
15
     (“EAJA”) are awarded in the amount of SIX THOUSAND TWO HUNDRED
16
     DOLLARS ($6,200.00), as authorized by 28 U.S.C. § 2412(d), and subject to the
17
     terms and conditions of the Stipulation.
18
19
     DATED: November 16, 2018               /s/Victor E. Bianchini
20
                                            VICTOR E. BIANCHINI
21                                          UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
